Citation Nr: 1618074	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  08-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, among other things, denied the service connection claim presently on appeal.

In May 2010, August 2014, and May 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The current right hip disorder was not manifested during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for a right hip disorder, to include as secondary to a service-connected lumbar spine disability, is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).




(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in June 2004 and January 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The January 2007 letter also informed the Veteran of the requirements for establishing secondary service connection.  These letters were provided prior to the initial AOJ adjudication of his claims.  

While the notice letters provided do not include any information concerning the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denial, the Veteran is not prejudiced by the failure to provide him that further information.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that personnel records and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  

The Board acknowledges that the RO made several attempts to secure a legible copy of the Veteran's STRs as his STRs are fire-damaged.  After several searches, the RO determined that a legible copy of the records was unavailable in a Formal Finding of Unavailability dated in May 2013.  The Veteran was informed of the unavailability of these records in a letter from the RO dated in July 2010 and in a Report of Contact dated in May 2013.  In the letter, the Veteran was afforded the opportunity to submit his own copies of the STRs or alternate documentation.  In the May 2013 Report of Contact, the Veteran stated that he did not have copies of the STRs.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between his current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in February 2012, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  The Veteran was also afforded VA addendum medical opinions in October 2014 and October 2015, which involved opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its May 2010, August 2014, and May 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included clarifying the Veteran's representative, which was completed after the Veteran was sent a letter from the AOJ dated in July 2010.  The remands directed the AOJ to provide the Veteran with VA examinations and medical opinions, which were provided in February 2012, October 2014, and October 2015.  Finally, the remands included readjudicating the claim, which was accomplished in the May 2012, December 2014, and December 2015 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a right hip disorder, to include as secondary to a service-connected lumbar spine disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing the theory of direct service connection.

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  Since filing his service connection claim in March 2004, the Veteran was diagnosed with arthritis of the right hip by the VA Medical Center (VAMC) in August 2004.  On VA examination in February 2012, the Veteran was diagnosed with right hip replacement.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  In this regard, the Veteran's STRs are fire-damaged and illegible.  The RO made several attempts to obtain a legible copy of the Veteran's STRs.  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

In this regard, the Veteran's representative, in the April 2016 Informal Hearing Presentation (IHP), stated that the Veteran's current right hip disorder was due to military exercises and other military activities.  The Veteran submitted a magazine article describing in-service parachute jumps and the effects of the jumps on the soldiers.  The Veteran submitted an October 2001 fellow solider statement who served with the Veteran.  The fellow solider described an April 1958 parachute jump, in which 137 soldiers were injured and 5 were killed.  The fellow soldier's injuries were described in the magazine article submitted by the Veteran.  Available service personnel records establish that the Veteran earned the parachutist badge, his military occupational specialty (MOS) was "Combat Engineer" or "Combat Construction Specialist," and that he was assigned to Company B, 326th Engineer Battalion (Airborne Division).

The first post-service relevant complaint was in 1993, when the Veteran fractured his right hip and underwent a four screw fixation.  The screws were removed in 1995, but as early as 1994, he was diagnosed with avascular necrosis.  He underwent a total right hip replacement.  Again, the Veteran's active duty ended in 1958.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, the Veteran was afforded a VA examination in February 2012. Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current right hip disorder was the result of his hip joint replacement that was stemming from avascular necrosis (AVN)/osteoarthritis as noted in 2000.  Prior to this replacement, the Veteran had a hip fracture in 1993 that required internal fixation with screws.  These screws were subsequently removed in 1995.  As such, the examiner concluded that the current right hip disorder would be the result of the right hip fracture and not as a result of military service, to include his service as a parachutist.

The VA examiner clearly reviewed the evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current right hip disorder - namely, the post-service 1993 right hip fracture.  There is no positive medical evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct theory of entitlement is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1993, over thirty years after the Veteran's military separation in 1958.  When the Veteran was first treated post-service in 1993, he did not indicate that his right hip disorder had been present since his active military service.  In any event, the Board finds that any relationship between the current hip disability and symptoms of hip problems experienced over the years must be established by medical evidence because the Veteran's hip was subject to a severe traumatic post-service intercurrent event thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative medical opinion evidence is against the claim.  Thus, the Veteran's service connection claim cannot be substantiated on this theory of entitlement.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the right hip.  As stated above, the earliest post-service medical treatment records are dated from 1993, and the Veteran was separated from active duty in 1958.  No diagnosis of arthritis of the right hip was made within one year of the Veteran's military discharge.  There is no persuasive credible lay evidence or medical evidence that shows that the Veteran's right hip disorder developed to a compensable degree within a year of his discharge from service.  Thus, the presumption for service connection for a chronic disease is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now address the secondary service connection theory of entitlement.

As noted above, the first element of secondary service connection, a current diagnosis, has been established.  

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for residuals of lumbar spine injury with compression deformity L2 with degenerative disc disease at L5-S1 (a lumbar spine disability).  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, the Veteran was afforded a VA examination in February 2012.  In October 2014, the February 2012 VA examiner issued an addendum opinion following another review of the claims file.  The examiner found that the Veteran's 1993 right hip fracture was not at least as likely as not caused by his service-connected lumbar spine disability because it was a traumatic event with enough force to break the hip and degenerative disc disease of the lumbar spine has not been shown to lead to hip fracture.  Regarding the aggravation element of secondary service connection, the examiner determined that the Veteran's right hip disorder/1993 right hip fracture was not at least as likely as not aggravated by his service-connected lumbar spine disability.  Specifically, the examiner opined that the right hip disorder was caused by a single traumatic event and therefore would not be aggravated by a chronic lumbar spine disability.

In October 2015, a VA addendum medical opinion was obtained.  The examiner stated that he reviewed the information provided by the AMC regarding the request as to whether or not the Veteran's right hip fracture and subsequent total hip replacement was as likely or not to aggravate the service-connected lumbar spine disability.  The examiner agreed the Veteran's back disability did not cause the right hip disability, nor had the back disability in any way worsened the right hip disability.  The examiner determined that the Veteran's hip disability appeared to be due to ectopic bone formation about the acetabulum and the trochanter.  The examiner stated that these are usually caused by hemorrhage which calcifies.  The examiner concluded that it had no connection to the Veteran's back problem.  The examiner believed that the Veteran's increase in hip pain was likely due to the ectopic bone formation, which would gradually cause more pain and limitation of
motion, and would have nothing to do at all with his minimal lumbar spine
disease.

The VA examiners reviewed the evidence in the claims folder.  The examiners provided opinions that are supported by and consistent with the evidence of record.  The examiners gave an alternative theory to address the etiology of the current right hip disorder - namely, the right hip fracture and ectopic bone formation.  There is no positive medical evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

In reaching these decisions, the Board has considered the lay statements of record from the Veteran and a fellow solider, in addition to the magazine article submitted by the Veteran.  The Court has held that a medical article or treatise, "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case. Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this case, the article was not accompanied by the medical opinion of a medical professional as it relates to the Veteran's right hip.  In addition, the article does not provide statements for the facts of the Veteran's specific case.  For these reasons, the Board finds that the article does not contain the specificity to constitute competent evidence of the claimed medical nexus. See Sacks, 11 Vet. App. at 317.  
Also, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's right hip is etiologically related to trauma to the hip in service and/or due to a degenerative process affecting the spine, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the lay assertions that the Veteran's currently diagnosed right hip disability is in any way related to his military service or his low back disability.  The VA examiners considered the lay assertions in forming their medical opinions, but ultimately found that the Veteran's current right hip disorder was not related to his service or service-connected lumbar spine disability.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability, is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


